Exhibit 10.2

AMENDMENT TO EMPLOYMENT AGREEMENT

This Amendment to Employment Agreement (“Amendment”) is made and entered into as
of April 25, 2012, by and between Acadia Management Company, Inc., a Delaware
corporation (the “Company”), and Karen Prince (“Executive”).

RECITALS

A. Executive and the Company entered into that certain Employment Agreement
dated as of March 29, 2011 (the “Agreement”).

B. Executive and the Company desire to modify the Agreement pursuant to the
terms of this Amendment.

In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. Defined Terms. All capitalized terms not defined in this Amendment shall have
the meanings given to such terms in the Agreement.

2. Non-Compete; Non-Solicit. Sections 7(a) and 7(b) of the Agreement are hereby
deleted in their entirety and replaced with the following.

 

  (a) Non-Compete. In further consideration of the compensation to be paid to
Executive hereunder, Executive acknowledges that during the course of her
employment with the Company she has and shall become familiar with Holdings’ and
the Subsidiaries’ trade secrets and with other Confidential Information
concerning Holdings and the Subsidiaries and that his services have been and
shall be of special, unique and extraordinary value to Holdings and the
Subsidiaries, and, therefore, Executive agrees that:

 

  (i)

during the Employment Period and for a period thereafter of six (6) months (the
“Noncompete Period”), she shall not (i) directly or indirectly own any interest
in, manage, control, participate in, consult with, render services for, or in
any manner engage in any business that derives at least 25% of its gross revenue
from the business of providing behavioral healthcare and/or related services or
(ii) directly or indirectly manage, control, participate in, consult with or
render services specifically with respect to any unit, division, segment or
subsidiary of any other business that engages in or otherwise competes with (or
was organized for the purpose of engaging in or competing with) the business of
providing behavioral healthcare and/or related services (provided that, this
clause (ii) shall not be construed to prohibit Executive from directly or
indirectly owning any interest in, managing, controlling, participating in,
consulting with, rendering services for, or in any manner engaging in any
business activities with or for such business generally and, for the avoidance
of doubt, not specifically with respect to such unit, division, segment or
subsidiary), in



--------------------------------------------------------------------------------

  each case, within any geographical area in which Holdings and the Subsidiaries
engage in such businesses; provided that Executive shall not be subject to the
restrictions set forth in this Section 7(a)(i) if the Employment Period is
terminated by the Company without Cause or by Executive with Good Reason and for
so long as the Company is in breach of its obligations under Section 4(b) and
such breach is not the subject of a good faith dispute between the Company and
Executive. For purposes of this Agreement, the term “participate in” shall
include, without limitation, having any direct or indirect interest in any
Person, whether as a sole proprietor, owner, stockholder, partner, joint
venturer, creditor or otherwise, or rendering any direct or indirect service or
assistance to any individual, corporation, partnership, joint venture and other
business entity (whether as a director, officer, manager, supervisor, employee,
agent, consultant or otherwise). Nothing herein shall prohibit Executive from
being a passive owner of not more than 2% of the outstanding stock of any class
of a corporation which is publicly traded, so long as Executive has no active
participation in the business of such corporation; and

 

  (ii) during the Employment Period and for a period thereafter of twelve
(12) months, Executive shall not shall not directly or indirectly own any
interest in, manage, control, participate in, consult with, render services for,
or in any manner engage in any business with, for or on behalf of Behavioral
Centers of America (the “BCA Noncompete Period”); provided that Executive shall
not be subject to the restrictions set forth in this Section 7(a)(ii) if the
Employment Period is terminated by the Company without Cause or by Executive
with Good Reason and for so long as the Company is in breach of its obligations
under Section 4(b) and such breach is not the subject of a good faith dispute
between the Company and Executive.

 

  (b) Non-Solicit. During the Employment Period and for a period thereafter of
twelve (12) months (the “Nonsolicit Period”), Executive shall not directly or
indirectly through another Person (other than on behalf of Holdings and the
Subsidiaries) (i) induce or attempt to induce any employee or independent
contractor of Holdings or the Subsidiaries to leave the employ or services of
Holdings or the Subsidiaries, or in any way interfere with the relationship
between Holdings and the Subsidiaries and any employee or independent contractor
thereof, (ii) hire or seek any business affiliation with any person who was an
employee or independent contractor of Holdings or the Subsidiaries at any time
during the twelve (12) months prior to the Termination Date or (iii) induce or
attempt to induce any customer, supplier, licensee, licensor or other business
relation of Holdings or any Subsidiary to cease doing business with Holdings or
such Subsidiary; provided that Executive shall not be subject to the
restrictions set forth in this Section 7(b) if the Employment Period is
terminated by the Company without Cause or by Executive with Good Reason and for
so long as the Company is in breach of its obligations under Section 4(b) and
such breach is not the subject of a good faith dispute between the Company and
Executive; and provided further that the restrictions of this Section 7(b) shall
not prohibit, limit or in any way interfere with Executive’s ability to hire or
affiliate with Norman K. Carter, III or Robert Swinson.

 

2



--------------------------------------------------------------------------------

3. Counterparts. This Amendment may be executed in one or more counterparts by
the different parties on separate counterparts and each of which when so
executed and delivered shall be an original document but all such counterparts
shall together constitute one and the same instrument.

4. Conflict. In the event of any conflict between the terms of this Amendment
and the terms of the Agreement, the terms of this Amendment shall supersede and
be controlling. As modified in this Amendment, the terms of the Agreement shall
continue in full force and effect.

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to
Employment Agreement as of the date first written above.

 

COMPANY: Acadia Management Company, Inc. By:   /s/ Christopher L. Howard Name:  
Christopher L. Howard Its:   Vice President and Secretary

 

EXECUTIVE: /s/ Karen Prince Name: Karen Prince

 

4